Marlin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment by which the plaintiff recovered damages for the violation of his rights as a ferry-keeper.
The defendants excepted to the jurisdiction, urging that the legislature has directed, in cases like the present, that the *206remedy of the ferry-keeper, is by suit before a justice of the peace, for the penalty of twelve dollars for each violation,
Penalties are given iu favor of persons unable to establish the extent of the injury thej^ may haikma?eiseaie allowed “exactly the1>ITnjury°sustained party them. party claiming
against1a* ferry, regularly teased out at public auetion, the person opposftio'n'Verry 18 eahf the^ies” ■seeof the reguJar ferry. Where an unauthorized op-
This exception, in our opinion, was properly overruled. Penalties are given in favor of such persons as are unable to establish the extent of the injury which they have sustained, They do not deprive a party of his resort to an ordinary action, . 1 1 , J in which damages are obtained exactly commensurate with ,» WJUiy*
l^e mer’ts» l^e defendants deny that the plaintiff was a legal ferry-keeper; the ordinance of the police jury, directing the adjudication of the ferry, not having been legally promulnor auction, letting out the ferry, duly advertised. They further aver, that the boat which is alleged to have been used in opposition to the plaintiff, was employed in carrying over the defendants, and that if other persons used it, no compensation was required or taken from them.
It is not denied, that the ferry was adjudicated to the plaintiff, and he has produced the process verbal of the adjudication. He is, therefore, de facto at least, the keeper of the ferry, bound to attend properly to the duties in keeping it up, crossing over passengers in safety, and liable to the penalties of the law for his carelessness or neglect.
It is in evidence, that the defendants are tavern-keepers, and that persons who stop at their hotel, are carried across the r¡ver gratuitously. The profits which (hey make from such ° , i customers, enable them to bear the expense of taking them over the river, and the obligation which the customers are unc^el> when no ferriage is charged, to put up at the defendant’s house, is as advantageous to the latter as the ferriage, anc] perhaps more so, and consequently, equally injurious to the plaintiff.
The damages given by the jury are inconsiderable, being only ten dollars.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.